Citation Nr: 0635366	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  05-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

In connection with this appeal, the veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in February 2006; a transcript of that hearing is 
associated with the claims file.

Subsequent to the veteran's February 2006 Board hearing, she 
submitted additional evidence to be considered in the pending 
appeal.  The veteran waived RO jurisdiction of such evidence.  
Therefore, the Board can properly consider it.  See 38 C.F.R. 
§ 20.1304 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that while on active duty in Germany in 
approximately 1987, she had a lymph node removed and, since 
that time, has had stomach complaints.  The record shows a 
current diagnosis of GERD and the veteran alleges that such 
is related to her lymph node surgery during active duty.  
Therefore, she claims entitlement to service connection for 
GERD.

At the veteran's Board hearing, it was determined that there 
are additional, outstanding records relevant to her claim.  
Specifically, she indicated that she had received treatment 
for stomach complaints immediately following her discharge 
from military service at the Fitzsimmons Army Medical Center 
in the Denver, Colorado, area from 1994 to 1996 or 1997.  
Such records are not included in the claims file and, as 
such, a remand is necessary in order to obtain them for 
consideration in the veteran's appeal.  The Board notes that 
the Fitzsimmons Army Medical Center was closed in the late 
1990's and, therefore, if the records cannot be obtained from 
such facility, they should be requested from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, or 
any other appropriate source.

Additionally, the Board notes that the veteran was provided 
with a VA examination in April 2004 to determine whether her 
current diagnosis of GERD is related to her military service; 
however, the examiner did not review her medical records.  As 
such, after the veteran's medical records from the 
Fitzsimmons Army Medical Center are received, any 
additionally-indicated development should then be conducted, 
to include affording the veteran any contemporary 
examinations or obtaining an opinion deemed necessary for the 
appropriate adjudication of the claim.

Finally, the Board observes that Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's pending claim.  The Court of Appeals for Veterans 
Claims (the Court) held that the Veterans Claims Assistance 
Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
her service connection claim in a January 2004 letter, but 
she was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability now on appeal.  Therefore, a remand 
is necessary in order to enable VA to provide appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for her claim 
now on appeal, as outlined by the Court in 
Dingess/Hartman, supra.  

2.  Attempts should be made to obtain the 
veteran's records from the Fitzsimmons 
Army Medical Center in the Denver, 
Colorado, area from 1994 to 1996 or 1997 
by requesting them from such facility, 
NPRC in St. Louis, Missouri, or any other 
appropriate source.  Requests must 
continue until it is determined that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  Any additionally-indicated development 
should then be conducted, to include 
affording the veteran any contemporary 
examinations or obtaining an opinion 
deemed necessary for the appropriate 
adjudication of the claim.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated, based on the entirety of 
the evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, she and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


